Case 2:20-cv-02874-AB-SK Document 59 Filed 08/25/20 Page 1 of 4 Page ID #:663



 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     Raymond M. DiGuiseppe (SBN 228457)
 7   law.rmd@gmail.com
 8   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 9
     Southport, North Carolina 28461
10   Phone: (910) 713-8804
11   Fax: (910) 672-7705

12   Attorneys for Plaintiffs
13
14                           UNITED STATES DISTRICT COURT

15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     ADAM BRANDY, an individual, et al.,                  Case No. 2:20-cv-2874
17
18                          Plaintiffs,                   STIPULATION AND PROPOSED ORDER
                                                          [ATTACHED] CONTINUING HEARING
19         vs.                                            ON COUNTY DEFENDANTS’ MOTION
20                                                        FOR JUDGMENT ON THE PLEADINGS
                                                          [ECF 56] AND SCHEDULING
21   ALEX VILLANUEVA, in his official                     CONFERENCE
22   capacity as Sheriff of Los Angeles
     County, California, and in his capacity as           [CIV. L.R. 7-1]
23   the Director of Emergency Operations, et
24   al.,                                                 Proposed Date: October 2, 2020
25                           Defendants.
26
27
28   //

                 STIPULATION AND PROPOSED ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON
                          THE PLEADINGS, AND SCHEDULING CONFERENCE | CASE NO. 2:20-cv-2874
                                                      –1–
Case 2:20-cv-02874-AB-SK Document 59 Filed 08/25/20 Page 2 of 4 Page ID #:664



 1          STIPULATION TO CONTINUE HEARINGS AND DEADLINES
 2          The parties hereto, plaintiffs Adam Brandy, et al. (“Plaintiffs”), and
 3   defendants County of Los Angeles, Sheriff Alex Villanueva, sued in his official
 4   capacity, and Barbara Ferrer, sued in her official capacity (“County Defendants”)
 5   (collectively, “the Parties”), by and through their counsel undersigned, hereby
 6   agree as follows:
 7
 8                                           RECITALS
 9          WHEREAS, Plaintiffs filed this action on March 27, 2020 [ECF No. 1], and
10   filed their First Amended Complaint on March 29, 2020 [ECF No. 9];
11          WHEREAS, Plaintiffs filed their Application for a Temporary Restraining
12   Order and Order to Show Cause Why a Preliminary Injunction Should Not Issue on

13   March 30, 2020 [ECF No. 14] (“TRO Application”), and the County Defendants

14   first appeared to oppose the TRO Application on April 3, 2020 [ECF No. 23], and

15   whereas, this Court denied Plaintiffs’ TRO Application on April 6, 2020 [ECF No.

16   29];
            WHEREAS, the County Defendants filed their Answer to the First Amended
17
     Complaint on June 24, 2020 [ECF No. 45];
18
            WHEREAS, the County Defendants filed their Motion for Judgment on the
19
     Pleadings on August 21, 2020 [ECF No. 56], the hearing date of which was noticed
20
     and set for September 18, 2020 at 10:00 a.m. in this Court;
21
            WHEREAS, the Court has, at present, a Scheduling Conference presently set
22
     for hearing on September 25, 2020 [ECF No. 48]; and
23
            WHEREAS, the Parties have met and conferred through counsel, and have
24
     requested additional time to prepare opposition and replies to the Motion for
25
     Judgment on the Pleadings, and further agree it would be economical and efficient
26
     to coordinate hearing of the motion with the Scheduling Conference;
27
            The Parties do hereby STIPULATE as follows:
28

               STIPULATION AND PROPOSED ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON
                        THE PLEADINGS, AND SCHEDULING CONFERENCE | CASE NO. 2:20-cv-2874
                                                    –2–
Case 2:20-cv-02874-AB-SK Document 59 Filed 08/25/20 Page 3 of 4 Page ID #:665



 1                                          STIPULATION
 2         1.      The Parties stipulate to a continuance of the hearing on the County
 3   Defendants’ Motion for Judgment on the Pleadings [ECF 56] (“Motion”), so that
 4   the Motion shall now be heard on October 2, 2020 at 10:00 a.m. in Courtroom 7B
 5   of this District Court.
 6         2.      The parties further stipulate to and request a continuance of the
 7   Scheduling Conference, so that the Scheduling Conference shall also be heard on
 8   October 2, 2020 at 10:00 a.m. in Courtroom 7B of this District Court; with all
 9   dates and deadlines associated with the Scheduling Conference to be continued in
10   accord with the new, continued hearing date.
11         3.      Plaintiffs’ Opposition to the County Defendants’ Motion shall be filed
12   on or before September 4, 2020, via ECF.

13         4.      The County Defendants’ Reply to the Opposition, and supporting their

14   Motion, shall be filed on or before September 18, 2020, via ECF.

15         5.      Pursuant to L.R. 7-1, the Parties are filing and respectfully request that

16   this Court approve of this Stipulation by endorsing the Proposed Order attached
     hereto in accord with L.R. 5-4.4.
17
           Respectfully submitted,
18
      Dated: August 25, 2020                       SEILER EPSTEIN LLP
19
20
21                                                 /s/ George M. Lee
                                                   George M. Lee
22
                                                   Attorney for Plaintiffs Adam Brandy, et
23                                                 al.
24
25
26
27
28

                STIPULATION AND PROPOSED ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON
                         THE PLEADINGS, AND SCHEDULING CONFERENCE | CASE NO. 2:20-cv-2874
                                                     –3–
Case 2:20-cv-02874-AB-SK Document 59 Filed 08/25/20 Page 4 of 4 Page ID #:666



 1   Dated: August 25, 2020                     LAWRENCE BEACH ALLEN & CHOI, PC
 2
 3                                              /s/ Jin S. Choi
                                                Jin S. Choi
 4
 5                                              Attorney for Defendants County of Los
                                                Angeles, Sheriff Alex Villanueva, and
 6                                              Barbara Ferrer
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

             STIPULATION AND PROPOSED ORDER CONTINUIING HEARING OF MOTION FOR JUDGMENT ON
                      THE PLEADINGS, AND SCHEDULING CONFERENCE | CASE NO. 2:20-cv-2874
                                                  –4–
